In a matrimonial action, the plaintiff husband appeals from (1) an order of the Supreme Court, Westchester County (Stolarik, J.), dated May 6, 1980, which granted defendant’s motion to direct plaintiff to pay one half of the mortgagé and tax arrears due on the marital premises and directed him to thereafter pay one half of the mortgage, taxes and insurance payments as they continued to become due and (2) a judgment of the same court (Burchell, J.), dated October 14, 1980, which, after a nonjury trial, inter alia, (1) denied plaintiff a divorce based on the ground of cruel and inhuman treatment, (2) awarded defendant a money judgment in the principal amount of $19,649.92, representing one half of joint funds appropriated by plaintiff, and (3) awarded defendant’s attorney a counsel fee of $7,500. Order affirmed. No opinion. Judgment modified, on the facts, by reducing (1) the amount of defendant’s money judgment from $19,649.92 to $15,306.33, and (2) the award of counsel fees from $7,500 to $2,500. As so modified, judgment affirmed. Defendant is awarded one bill of costs. At the conclusion of the trial, the court required that a transcript of the trial minutes be prepared to assist in its determination, and the court directed that the cost of this preparation be shared by both parties. It was conceded by defense counsel at oral argument on appeal that defendant although responsible for one half the cost of the 'transcript, had not yet assumed this cost at the time of the judgment. Accordingly, defendant’s award is reduced by $1,162.50, or one half of the transcript cost. Furthermore, we note that on the record before us, it appears that the court failed to take into account the defendant’s dissipation of funds of the one joint bank account in her exclusive possession and control. Therefore, defendant’s money judgment should be further reduced by $3,181.09, or one half of the amount that she dissipated from the parties’ joint account in the Scarsdale National Bank. Finally, we find that the award of counsel fees was excessive to the extent indicated herein. Hopkins, J.P., Titone, Gibbons and Cohalan, JJ., concur.